UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                                                     July 20, 2010


                                          No. 08-4170

                            MARCO TULIO ESPINOSA-CORTEZ;
                             LUZ MARINO LOPEZ-TIBADUIZA;
                           XIMENA DEL PILAR ESPINOSA-LOPEZ,

                                                        Petitioners


                                               v.

                      ATTORNEY GENERAL OF THE UNITED STATES,

                                                         Respondent


                (Agency Case Numbers A98-542-368, A98-542-369, A98-543-097)

Present:    RENDELL, AMBRO and FUENTES, Circuit Judges

            Motion by Respondent to Amend or Modify the Decision.

                                                          /s/Marianne Bowers
                                                          Case Manager (267)299-4911


                                        ORDER

The foregoing Motion by Respondent to Amend or Modify the Decision is granted. It is hereby
ordered that the Slip Opinion filed in this case on June 2, 2010, be amended as follows:

      On page 14, delete the following sentence: “Rather, the applicant must only
      demonstrate that the protected ground constitutes ‘at least one central reason for
      persecuting the applicant.’ 8 U.S.C. § 1108(b)(1)(B)(I).” Insert the following
      sentence in its place: “Rather, the applicant must only demonstrate that the
      persecution was at least in part motivated by the protected ground. See
      Ndayshimiye v. Att'y Gen., 557 F.3d 124, 129 (3d Cir. 2009).”

      On page 22, delete the following sentence: “We agree with this analysis, and, as was
      the case in Cordon-Garcia, we believe that a reasonable factfinder would be
      compelled to conclude that the political opinions that the guerrillas imputed to
      Espinosa-Cortez were ‘at least one central reason’ for the FARC’s threats. 8 U.S.C.
     § 1108(b)(1)(B)(I).” Insert the following sentence in its place: “We agree with this
     analysis, and, as was the case in Cordon-Garcia, we believe that a reasonable
     factfinder would be compelled to conclude that the FARC’s threats were motivated
     at least in part by the political opinions that the guerrillas imputed to
     Espinosa-Cortez.”

     On page 28, delete the word “centrally” from the sentence “Under these
     circumstances, the BIA’s conclusion that the FARC’s threats were not centrally
     motivated by a political opinion the guerrillas imputed to Espinosa-Cortez is not
     supported by substantial evidence in the record.” Delete the following sentence:
     “For the foregoing reasons, we will grant the petition for review.” Insert the
     following sentence in its place: “For the foregoing reasons, we will grant the petition
     for review and remand to the Board for further proceedings.”




                                                           By the Court,


                                                           s/ Julio M. Fuentes
                                                           Circuit Judge


Dated:     July 27, 2010